Citation Nr: 0301620	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  94-39 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for maxillary 
sinusitis.

2.  Entitlement to service connection for essential 
hypertension, claimed as atypical chest pain.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
The November 1991 rating decision found that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied service connection claims.  In 
September 2001 the Board issued a decision in which it was 
found that new and material evidence sufficient to reopen 
the veteran's previously denied service connections claims 
had been submitted.  The matter was then remanded to the RO 
for further development before the service connection claims 
were to be adjudicated on the merits.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The additional 
development is now complete and the service connection 
claims have remained denied.  This matter is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition 
of the veteran's claims has been developed and all due 
process concerns have been addressed.

2.  The evidence of record does not reveal a current 
diagnosis of maxillary sinusitis.

3.  The veteran complained of chest pain while on active 
duty.

4.  The veteran currently complains of chest pain, which was 
characterized as atypical, and the evidence reveals a 
current diagnosis of essential hypertension.

5.  Essential hypertension was not medically attributed to 
his active duty and was not present to a compensable degree 
within one year of his June 1983 discharge from active duty.


CONCLUSIONS OF LAW

1.  Maxillary sinusitis was not incurred in or aggravated by 
the veteran's active duty.  38 U.S.C.A. §§ 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.101, 3.303 (2002).

2.  Essential hypertension, claimed as atypical chest pain, 
was not incurred in or aggravated by the veteran's active 
duty, and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 1991 
& Supp. 2002);38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
laws, regulations, and evidence pertinent to his service 
connection claims by letter in October 2001 and in the 
September 2002 Supplemental Statement of the Case (SSOC).  
The letter and SSOC additionally informed the veteran that 
VA would request evidence sufficiently identified by him 
from government agencies, employers, and all healthcare 
providers.  He was also notified that that while VA would 
aid him in obtaining evidence in support of his claim, 
submission of such evidence was ultimately his 
responsibility.  The Board finds that VA's duty to notify 
the claimant of the evidence necessary to substantiate his 
claims has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The veteran was afforded VA 
examinations in connection with his service connection 
claims in October 2001.  See 38 C.F.R. § 3.159(c)(4) (2002).  
The resulting examination reports have been obtained, 
including the addendums issued in August 2002.  
Additionally, the veteran's service medical records, VA 
treatment records, and private medical records have been 
obtained and associated with his claims file.  The veteran 
has not identified any additional information or evidence in 
support of his claims.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development 
of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  There are some disabilities, including 
hypertension, for which service connection may be presumed 
if the disorder is manifested to a degree of 10 percent or 
more within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or 
disease incurred in service.  Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise 
is more than evidence that merely suggests a possible 
outcome.  Instead, there must be at least an approximate 
balance of positive and negative evidence for the veteran to 
prevail.  Id. at 56.

Maxillary Sinusitis

The veteran contends, in essence, that he has sinusitis for 
which service connection should be granted.  After a 
complete and thorough review of the evidence of record, the 
Board cannot agree with his contention, and, as such, his 
claim fails.

For service connection to be warranted, the veteran must 
submit proof of a currently existing disability resulting 
from service in order to merit an award of compensation.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant 
case, an April 1980 service medical record contains an 
assessment of nosebleeds of unknown cause and reflects that 
his left nasal passage was very red while his right was 
within normal limits.  The veteran's service medical records 
also reveal that he was treated, in part, for nasal 
congestion in December 1982.

 A September 1993 workers' compensation medical report 
contains a diagnostic impression of rhinitis and pharyngitis 
with possible allergic etiology.  A review of his workers' 
compensation medical records reveals that the veteran 
received treatment for his rhinitis from Dr. Jose R. 
Zaragoza and that his civil occupation was as a 
schoolteacher.  An April 1994 special medical record reveals 
that Dr. Zaragoza determined that, above all, the veteran's 
allergies were in direct relation to classroom dust and 
chalk.

An October 2001 VA examination report contains a diagnosis 
of chronic allergic rhinitis.  The August 2002 addendum 
reflects that the paranasal X-rays conducted in October 2001 
were clear and showed some septal deviation.  The examiner 
noted in the addendum that the veteran did not have 
sinusitis, and, as such, the condition could not be related 
service.

There is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's assertion that he has 
sinusitis is not probative medical evidence.  The October 
2001 VA examination report and the August 2002 addendum 
reflect that the veteran does not have sinusitis.  
Therefore, service connection is not warranted for 
sinusitis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In short, the evidence does not reveal a diagnosis of 
sinusitis such that service connection could be granted.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim 
for sinusitis.  As such, the benefit of the doubt doctrine 
is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Essential Hypertension, Claimed as Atypical Chest Pain

A September 1981 service medical record reflects that the 
veteran had chest congestion due to a cold.  An April 1983 
service medical record reflects that he complained of throat 
and chest pain, that it was painful to swallow, and that 
pain was localized over the left side of his chest.  The 
service medical record contains an assessment of acute 
pharyngitis.

A March 1983 Report of Medical Examination reflects that the 
veteran's heart was clinically evaluated as normal.  A March 
1983 Report of Medical History reflects that the veteran 
indicated that he did not have and did not ever have pain or 
pressure in his chest, palpitation or pounding heart, heart 
trouble, or high or low blood pressure.  His DD Form 214 
reflects that he was discharged from active duty in June 
1983.

A January 1985 VA examination report reflects that the 
veteran's heart was of normal size and shape.

A November 1986 VA medical record indicates that the 
veteran' heart rate was regular.  A December 1986 VA 
radiology report reflects a normal sized heart.  A November 
1987 VA medical record reflects that the veteran complained 
of chest pain and contains a diagnosis of chest pain, 
probably musculoskeletal.

A January 1989 VA consultation request reflects that an 
evaluation of the veteran was requested to rule out mitral 
valve prolapse as the veteran complained of atypical chest 
pains.  The resulting February 1989 consultation report 
reflects that he had mild left atrial enlargement but there 
was no structural abnormality and no prolapse of the mitral 
valve.  A May 1989 VA medical record reflects that the 
veteran again complained of atypical chest pain.

A December 1989 private medical record reflects that the 
veteran reported a history of a pulmonary, cardiovascular or 
metabolic problem.  The private medical record reflects that 
his heart rhythm was regular. 

A July 1993 radiology report reflects that the veteran's 
heart was normal in size and configuration.

In December 1993 correspondence with the RO, the veteran 
indicated that his chest pain is directly related to his 
sinusitis, asthma, and constant allergies.

A May 1999 VA radiology report reflects that the veteran's 
heart was normal in size.  A November 1999 VA medical record 
reflects that the veteran, in conjunction with seeking 
treatment for asthma complaints, complained of chest pains.

A July 2000 VA radiology report reflects that the veteran's 
heart size was adequate, with the aorta prominent in its 
knob.

To begin, the Board notes that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted." See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The veteran must 
submit proof of a currently existing disability resulting 
from service in order to merit an award of compensation.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant 
case, the veteran has submitted a service connection claim 
for "chest pains".  As this is a complaint for which service 
connection cannot be granted, the Board has reviewed the 
evidence of record for the presence of a diagnosed or 
identifiable underlying malady or condition.

An October 2001 VA examination report contains a diagnosis 
of essential hypertension and reflects that there was no 
significant limitation of the veteran's occupational or 
daily activities due to this condition.  The addendum notes 
that his recorded blood pressure in service was normal.  The 
August 2002 addendum reflects that the hypertension was the 
only cardiovascular abnormality found during the October 
2001 examination and that the essential hypertension was not 
caused or aggravated by the veteran's military service.  
Therefore, the Board concludes that the veteran's essential 
hypertension was not incurred in or aggravated by his active 
duty.  See 38 C.F.R. § 3.303 (2002).  As a complete and 
thorough review of the evidence of record did not reveal 
essential hypertension within a year of the veteran's 1983 
discharge from active duty, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309 (2002).

The Board notes that the veteran has asserted his own 
opinion as to the etiology of his "chest pains".  Although 
lay evidence is acceptable to prove symptomatology over a 
period of time when such symptomatology may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, 
the veteran's assertion that his chest pain is the result of 
his active duty is not competent medical evidence.  In fact, 
the veteran's chest pain has been consistently referred to 
as "atypical" in his medical records.  In other words, the 
veteran's complaints of chest pain were deemed to not 
conform to any specific type of pathological entity and were 
thus regarded as atypical.

As the preponderance of the evidence is against the 
veteran's service connection claim for essential 
hypertension, claimed as atypical chest pain, the benefit of 
the doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for maxillary sinusitis is denied.

Service connection for essential hypertension, claimed as 
atypical chest pain, is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

